Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 1 of 21 PageID #: 707



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

IN RE:                                         :              Chapter 11
                                               :
SAMSON RESOURCES CORPORATION, et al.,          :              Case No. 15-11934-BLS
                                               :
                  Reorganized Debtors.         :              (Jointly Administered)
______________________________________________ :

DIANE S. JONES,                                 :
                                                : Civ. No. 20-725-RGA
                  Appellant,                    :
            v.                                  :
                                                :
SAMSON RESOURCES CORPORATION,                   :
                                                :
                  Appellee.                     :
______________________________________________________________________________

                                      MEMORANDUM



Diane S. Jones, Waldorf, Maryland, pro se appellant.


John H. Knight, Amanda R. Steele, Robert C. Maddox, Garrett S. Eggen, Richards Layton &
Finger, P.A., Wilmington, Delaware, attorneys for Samson Resources II, LLC, for itself and the
Reorganized Debtors.




March 29, 2021
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 2 of 21 PageID #: 708



/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

       Pending before this Court is the appeal filed by pro se appellant Diane S. Jones from the

Bankruptcy Court’s May 26, 2020 Memorandum Order. (D.I. 1-1, Adv. D.I. 11) 1 (“2020

Order”) The 2020 Order dismissed Appellant’s adversary proceeding complaint (Adv. D.I. 1)

(“2019 Complaint”) with prejudice on the basis of res judicata, collateral estoppel, and a plan

injunction. Also pending before the Court is the Appellee’s Motion to Dismiss Frivolous Appeal

filed by the Reorganized Debtor (“Samson”) (D.I. 9). For the reasons set forth below, the 2020

Order is affirmed, and the motion to dismiss is dismissed as moot.

I.     BACKGROUND

       A.      The 2017 Decision

       On September 16, 2015, Samson and certain affiliates (“Debtors”) filed voluntary

petitions under Chapter 11. The Debtors were an onshore oil and gas exploration and production

company that owned royalty and working interests in various oil and gas leases. From

November 17, 2015 through January 26, 2016, Appellant and eleven heirs of Randolph Parker

(“Parker Heirs”) filed proofs of claim against the Debtors asserting $100 million each in

damages and alleging that the Debtors had engaged in fraud, deception, and theft, had failed to

pay hydrocarbon royalties from a 25-acre tract in Rusk County, Texas in which Appellant and

her family held a documented interest, and had failed to pay Appellant and her family members

hydrocarbon royalties from another 69-acre tract in which they held no documented interest.

       On February 13, 2017, the Bankruptcy Court entered an order confirming Samson’s plan



1
 The docket of the Chapter 11 cases, captioned In re Samson Resources Corp., et al., Case No.
15-11934 (BLS) (Bankr. D. Del.), is cited herein as “B.D.I. __,” and the docket of the adversary
proceeding, captioned Jones v. Samson Resources Corp.,, Adv. No. 19-50381 (BLS) (Bankr. D.
Del.), is cited herein as “Adv. D.I. __.”
                                                 2
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 3 of 21 PageID #: 709



of reorganization (B.D.I. 2019) (the “Confirmation Order”). The plan contained a standard

discharge and injunction. (See B.D.I. 2019-1, Plan Art. VIII.B, VIII.H). On March 1, 2017, the

plan was substantially consummated and the Debtors emerged from Chapter 11 (the “Effective

Date”). (See B.D.I. 2070). On February 28, 2017, the Reorganized Debtors filed an amended

omnibus objection to claims, seeking to disallow the Parker Heir Claims in their entirety on the

grounds that none of the Parker Heir Claims made a prima facie showing that the Parker Heirs

had been underpaid royalties or owned royalty interests in any lands beyond the 25-acre tract in

Rusk County, Texas (B.D.I. 2060) (the “Objection”). Certain of the Parker Heirs filed responses

to the Objection. (B.D.I. 2045, 2065, 2067, 2143, 2144, 2148, 2151, 2156, 2162, 2184, 2185,

2186). The Bankruptcy Court held a two-day trial on the issue of whether the Parker Heir

Claims should be disallowed.

       On June 15, 2017, the Bankruptcy Court issued its opinion disallowing the Parker Heir

Claims (B.D.I. 2436), together with an Order denying all relief sought by the Parker Heirs

(B.D.I. 2437) (“2017 Order”). See In re Samson Resources Corp., 569 B.R. 605 (Bankr. D. Del.

2017) (“2017 Decision”). In the 2017 Decision, the Bankruptcy Court carefully examined the

Parker Heir Claims, making detailed factual findings with respect to underlying gas and mineral

lease (“Walling Lease”) (see id. at 610-12); the Parker Heirs’ fractional royalty interests in the

25-acre tract and that of other owners (see id. at 612-13); and the Parker Heirs’ alleged interests

in the additional 69-acre tract (id. at 613-14). The Bankruptcy Court then undertook a careful

analysis of each of the Parker Heirs’ arguments in support of their claims. (See id. at 614-24).

The 2017 Decision determined that: the Walling Lease had not terminated (as the Parker Heirs

had alleged), that it remained in full force and effect, and that it allowed for pooling of the

mineral interests (see id. at 616-18); the Parker Heirs had failed to establish ownership of any

royalty interests in the separate tract (see id. at 618-19); the division orders executed by the

                                                  3
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 4 of 21 PageID #: 710



Debtors and the Parker Heirs were binding on the Parker Heirs, and thus the Parker Heirs had

waived any right to subsequently claim that larger royalty payments were owed (see id. at 619-

21); Appellant’s grandfather, Randolph Parker, transferred one-half of his royalty interest to

National Locater, and that the Debtors have complied with the terms of the royalty transfer to

National Locater (see id. at 621-22); the Debtors have paid the Parker Heirs their royalty

payments consistent with the provisions of the Walling Lease and the Parker Heirs had failed to

establish any underpayment of royalties (see id. at 622-24).

       Appellant appealed from that decision, but her notice of appeal was untimely. Thus, I did

not have jurisdiction, and I dismissed the appeal. Jones v. Samson Resources Corp. (In re

Samson Resources Corp.), 2017 WL 4783291 (D. Del. Oct. 23, 2017). Appellant then went to

the Court of Appeals, which affirmed. In re Samson Resources Corp., 734 F. App’x 177 (3d Cir.

2018). On February 25, 2019, the United States Supreme Court denied certiorari. Jones v.

Samson Resources Corp., 139 S.Ct. 2172 (2019).

       While the appeal was pending, Appellant sought to introduce additional evidence with

respect to her alleged right to payment for the partial mineral royalty interest that her grandfather

had sold to National Locater. The Parker Heirs obtained an Order for Default Judgment in the

District Court of Rusk County, Texas against National Locator/Locater, Inc. (B.D.I. 2910). The

request to introduce additional evidence was denied by the Bankruptcy Court. (B.D.I. 2958).

       B.      The 2019 Complaint and 2020 Order

       On September 25, 2019, seven months after denial of certiorari, Appellant filed the 2019

Complaint in the Bankruptcy Court, restating claims for the same relief based upon Appellant’s

pre-Effective Date interests in the same mineral royalty lease and the same tracts of land that

were the subject of her previously adjudicated claims, and alleging again that the same post-

judgment evidence that she previously sought to admit to the Bankruptcy Court constitutes new

                                                  4
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 5 of 21 PageID #: 711



evidence. (See generally 2019 Complaint). The 2019 Complaint alleges that the Debtors failed

to provide accurate information regarding Appellant’s royalty interests, and seeks to “recover

money (unpaid royalties, back pay), due to theft of property (minerals), in the form of

hydrocarbons, due to Samson Resources unfair and fraudulent leasing practices relating to the

Parker Heirs’ mineral interest in wells Samson Resources operated from the year 2000 through

September 29, 2017” (2019 Complaint at ¶ 1), along with fees and costs allegedly incurred in

connection with the prior action. Appellant summarized the nature of the 2019 Complaint:

       The Confirmation of Samson Resources Global Chapter 11 Bankruptcy permitted
       Samson Resources, the Reorganized Debtors, to conduct business as usual. It
       perpetuated the fraud committed by Samson against the plaintiff as a Parker Heir,
       validated Samson’s unfair leasing practices and hindered plaintiff’s ability to recover
       unpaid royalties from theft of plaintiff’s property.

       It is clear, by Judge Shannon’s [2017] Opinion and Order; he chose to dismiss the full
       history of this case He did not consider ALL the evidence presented in this case and did
       not uphold the laws, Texas Resources Codes governing the states allegations and issues
       (BNC Transcript Court Call Feb. 12, 2016, BNC Transcript Hearing October 17, 2016,
       BNC Transcript May 1 and 2, 2017) which denied Plaintiffs ability to recover unpaid
       royalties and monies rightfully due her.

(D.I. 1-1 (quoting 2019 Complaint at 28)).

       In response, Samson moved to dismiss the 2019 Complaint (Adv. D.I. 4, 5). Samson

argued that the 2019 Complaint alleged the same claims already decided by the Bankruptcy

Court in the 2017 Decision, and that the 2019 Complaint should be dismissed under the doctrines

of res judicata, collateral estoppel, and the law of the case. Samson further asserted that the

claims raised in the 2019 Complaint are based on prepetition conduct and are discharged and

enjoined by the Plan and the Confirmation Order. In her response to the Motion to Dismiss,

Appellant asserted that the 2017 Decision is not valid and “should not remain as is.” (Adv. D.I.

8 at 10). Among other things, Appellant asserted that the transcripts of the trial contain

misrepresentations and misstatements. Appellant further asserted that the Bankruptcy Court


                                                 5
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 6 of 21 PageID #: 712



disregarded Texas state law and ignored evidence presented by the Parker Heirs. Finally,

Appellant asserted that the post-confirmation Default Judgment against National

Locator/Locater, Inc. impacts the Parker Heirs’ rights against the Debtors.

       After further briefing by Appellant and Samson, the Bankruptcy Court issued the 2020

Order granting Samson’s Motion to Dismiss the 2019 Complaint. The Bankruptcy Court held

that collateral estoppel and res judicata barred Appellant’s claims, and that the plan injunction

also enjoined Appellant from pursuing these claims. (See D.I. 1-1 at ¶¶ 27, 31, 37).

       Appellant filed a timely notice of appeal on May 29, 2020. (D.I. 1). Appellant did not

file a designation of record or statement of issues on appeal within the fourteen-day period

required under the rules. The motion to dismiss is fully briefed. (D.I. 9, 17, 20). The merits of

the appeal have been fully briefed. (D.I. 8, 19, 25). The Court did not hear oral argument

because oral argument would not be helpful.

III.   JURISDICTION AND STANDARD OF REVIEW

       The Court has jurisdiction to hear an appeal from a final judgment of the Bankruptcy

Court pursuant to 28 U.S.C. § 158(a)(1). “On appeal from an order issued by the Bankruptcy

Court, the Court ‘review[s] the Bankruptcy Court’s legal determinations de novo, its factual

findings for clear error and its exercise of discretion for abuse thereof.’” In re Energy Future

Holdings Corp., 558 B.R. 684, 686 (D. Del. 2016) (quoting In re Trans World Airlines, Inc., 145

F.3d 124, 131 (3d Cir. 1998)).

IV.    DISCUSSION

       Samson moves to dismiss the appeal as frivolous pursuant to Bankruptcy Rule 8003(a)(2)

and the Court’s inherent authority. Samson argues that Appellant has failed to comply with

Bankruptcy Rule 8009 (see D.I. 9 at 6-9) and that the appeal “lacks an arguable basis either in

law or in fact” (see id. at 9-11). Samson further asserts that the appeal fails on its merits. (See

                                                  6
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 7 of 21 PageID #: 713



D.I. 19).

       A.      Appellant Failed to Comply with Bankruptcy Rule 8009

       Pursuant to Bankruptcy Rule 8009, “The appellant must file … a designation of the items

to be included in the record on appeal and a statement of the issues to be presented.” FED. R.

BANKR. P. 8009. Filing these items is mandatory because the failure to provide this basic

information is prejudicial to the appellee. See Moore v. Accredited Home Lenders Holding Co.

(In re Accredited Home Lenders Holding Co.), 2012 WL 868689, at *6 (D. Del. Mar. 14, 2012)

(“The delay in failing to file a designation of the items to be included on the record on appeal

and a statement of the issues to be presented has caused . . . prejudice to the debtors.”). An

appellee is entitled to know what documents the appellant believes are relevant and what issues

the appellant intends to present to the court. See Miller v. Tate (In re Miller), 2018 WL 6681202,

at *1 (W.D.N.C. Dec. 19, 2018) (finding that filing the designation of record is “essential to

presenting the salient issues and facts … for review.”). This also gives the appellee a fair

opportunity to assess the issues that the appellant intends to argue and to determine what

documents the appellee believes are relevant to those issues. Barker v. Educ. Credit Mgmt.

Corp., 2008 WL 754095, at *4 (S.D. Ill. Mar. 18, 2008) (refusing to consider untimely filed

designation of record because the opposing party “had no opportunity” to address the documents

therein); In re Prommis Holdings LLC Tidwell v. JPMorgan Chase Bank, N.A., 2015 WL

13450202, at *2 (D. Del. Dec. 14, 2015), aff'd sub nom. In re Prommis Holdings, LLC, 665 F.

App’x 238 (3d Cir. 2016) (“Appellees are unable to address the merits of the case without a clear

statement of the issues to be briefed or the record upon which that brief will be based”).

       Appellant failed to file either the designation of record or the statement of issues to be

presented on appeal within fourteen days as required under Bankruptcy Rule 8009(a)(1)(B). The

statement of issues on appeal was filed on September 15, 2020 (D.I. 16) – approximately one

                                                 7
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 8 of 21 PageID #: 714



month after her opening brief, which was filed on August 17, 2020. Appellant argues that she

was unaware of this requirement and has since remedied the defect. (D.I. 17 at 2). The

statement lists numerous issues on appeal that were not mentioned in Appellant’s opening brief,

and was filed one day prior to the deadline for Samson to file its answering brief on the merits.

(See D.I. 7). Appellant’s failure to comply with Bankruptcy Rule 8009 has prejudiced Samson.

In drafting its answering brief, Samson was required to expend its resources attempting to piece

together Appellant’s legal theories and alleged legal and factual support.

       Parties who choose to proceed pro se are not excused from complying with the rules.

See, e.g., Edwards v. Gahm, 800 F. App’x 149, 150 (3d Cir. 2020) (finding that parties

proceeding pro se “must abide by the same rules that apply to all other litigants.”) (internal

quotation marks omitted); In re Coats-Califf, 2020 WL 257315, at *6 (Bankr. D. S.C. Jan. 8,

2020) (noting that parties proceeding pro se still must abide by applicable deadlines and citing

McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that procedural

rules in ordinary civil litigation should be interpreted so as to excuse mistakes by those who

proceed without counsel.”)).

       To the extent the statement of issues lists issues that were not argued in Appellant’s

Opening Brief, those issues are waived.

       B.      Frivolity

       Since the Court is affirming the decision of the Bankruptcy Court on the merits, the Court

does not need to decide the motion to dismiss the appeal as frivolous. That motion is dismissed

as moot.

       C.      The Merits

               1.      The Bankruptcy Court’s Findings Were Not Clearly Erroneous

       The Bankruptcy Court’s finding that the facts and theories asserted in the 2019

                                                 8
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 9 of 21 PageID #: 715



Complaint are the same as those that Appellant raised in connection with her claim, and that the

Bankruptcy Court addressed in the 2017 Decision, is not clearly erroneous. The Bankruptcy

Court matched each issue raised in the 2019 Complaint to the same issue raised in the claim

litigation and adjudicated in the 2017 Decision. (See 2020 Decision ¶¶ 26-27). Appellant does

not dispute that any of the facts relied upon by the Bankruptcy Court in dismissing the 2019

complaint were not the subject of the Bankruptcy Court’s earlier consideration during its

adjudication of the Parker Heir Claims. Instead, Appellant disputes whether those earlier

findings of fact were correct and contests that the Bankruptcy Court either “ignored” or did not

give appropriate weight to the facts and theories that she had presented. Appellant argues that “it

continues to be Manifestly [unjust] that Samson has prevailed in their continued misconduct,

neglect, blatant disregard for the law, fraudulent activities when appellant has proven [Samson]

did not have a lease on file, provide that lease when requested, pay correct royalties, pay correct

back pay, cause all the other oil and gas operators in the 702.9 pooled unit to pay the royalties

due the Parkers or even conduct proper title work concerning the wells they operated involving

the Booth Freeman Unit.” (D.I. 17 at 2) (emphasis in original).

       The Bankruptcy Court found that Appellant’s claims in the 2019 Complaint, alleging that

“the Debtors were negligent and violated Texas law by failing to provide certain information to

the Parker Heirs” were litigated, considered and decided upon in the 2017 Decision. (See 2020

Decision ¶ 26(a); 2019 Complaint at 28-32; Proof of Claim No. 1481, 2687). This finding is not

clearly erroneous because the Parker Heirs accused the Debtors of being “not truthful” and

inconsistent in their response to the Debtors’ omnibus objection to their claims. (See B.D.I.

2045). Furthermore, the Bankruptcy Court considered this issue in the 2017 Decision. See

Samson, 569 B.R.at 618 n. 58 (“Many of the factual disputes between the parties derive from

miscommunications, and the Debtors’ unresponsiveness to the Parker Heirs’ inquiries both prior

                                                 9
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 10 of 21 PageID #: 716



to and during these cases, including providing maps without differentiating various ownership of

wells.”) Accordingly, the Bankruptcy Court properly found that Appellant’s prior allegations

and theories and the 2017 Decision addressed Appellant’s claims that the Debtors were negligent

and violated Texas law.

       The Bankruptcy Court also found Appellant’s claim “that the Debtors failed to pay

certain royalties based on the Booth Freeman Well 1” was “extensively discussed” in the 2017

Decision. (See 2020 Decision ¶ 26(b); 2019 Complaint at 29-36). The Parker Heirs presented

this issue to the Bankruptcy Court prior to, and during, the hearing on the claims. (See B.D.I.

2162 (arguing that the Debtors have not paid the Parker Heirs the royalties due to them under the

Booth-Freeman Wells); B.D.I. 2311 at 3-6 (same); B.D.I 2352, 5/2/2017 Hr’g Tr.). Indeed, the

Bankruptcy Court dedicated much of the 2017 Decision to analyzing the Parker Heirs’ interests

in the Booth-Freeman Unit and the evidence presented with respect thereto. See Samson, 569

B.R. at 610-13, 616-21, 623-24. Therefore, the Bankruptcy Court’s finding that Appellant’s

claims regarding royalty payments based on the Booth Freeman Wells were already addressed in

the 2017 Decision is not clearly erroneous.

       The Bankruptcy Court similarly found that Appellant’s other claims related to royalty

fees arising from late fees, penalties or other reasons were addressed in the 2017 Decision. (See

2020 Decision ¶ 26(c); 2019 Complaint at 31-39). This finding is not clearly erroneous because

the Parker Heirs made numerous assertions that they were entitled to royalty payments. (See

B.D.I. 1953 at 10-11 (stating that Samson did not pay the Parker Heirs their “just due royalties”

because Samson has not done the “necessary title work or surveys to justify the interest . . . of the

Parker Heirs”); B.D.I. 2045 at 1-3 (stating that Samson has profited off the Parker Heirs’ land

without a lease and accordingly owe royalty payments thereon).) The 2017 Decision addressed

each of these royalty payment claims. See Samson, 569 B.R.at 620-24. Therefore, I will not

                                                 10
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 11 of 21 PageID #: 717



disturb the Bankruptcy Court’s finding that Appellant’s requests for royalty payments have

already been raised and ruled upon.

       The Bankruptcy Court further found that Appellant’s claims alleging that the Debtors

engaged in “faulty title searches and review, which [allegedly] resulted in violations of the Texas

Code, obstruction of the Parker Heirs’ efforts to confirm their interests in land, and failure to

recognize the Parker Heirs’ interests in certain tracts of land” were raised in the 2017 Decision.

(See 2020 Decision ¶ 26(e); 2019 Complaint at 39-45). The 2017 Decision provided a lengthy

analysis of title ownership under the Walling Lease and determined that the Debtors did not owe

the Parker Heirs a larger royalty payment and that Pat Walling is not the same person as Pat

Waldron. See Samson, 569 B.R. at 616-21. Moreover, the Parker Heirs raised these issues in

their briefing. (See B.D.I. 2024 (alleging that the Debtors had been “operating on Walling land

without a valid Oil and Gas Lease” and that “they did not establish the ownership of the John

Walling or Pat Waldon/Walling Estate . . . .”).)

       The 2017 Decision also ruled upon and denied Appellant’s purported interest in

additional mineral royalty rights that had been sold by her grandfather prior to her inheritance.

See Samson, 569 B.R. at 621-24. The Bankruptcy Court found that Mr. Randolph Parker,

Appellant’s grandfather, executed a warranty deed to National Locater conveying half of his

mineral royalty interest. Id. at 621-22. The Bankruptcy Court held that the Debtors had

complied with the terms of that royalty transfer. Id at 622. In addition, the Bankruptcy Court

held that under controlling Texas law, a Division Order that is executed by an interest holder is

binding on that interest holder, and that Appellant and the other Parker Heirs had executed

Division Orders affirming their mineral royalty interests. Id. at 619-21. Those Division Orders

did not include any of the additional mineral interests that Appellant claims. See id.

Accordingly, the Bankruptcy Court held that the Division Orders were binding on the Parker

                                                   11
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 12 of 21 PageID #: 718



Heirs, including Appellant, and that Samson had made all payments as required under those

orders. Id. at 621, 624. These findings of fact are not clearly erroneous.

       Finally, the Bankruptcy Court correctly found that Appellant expressly seeks to relitigate

claims that were already decided in the 2017 Decision, as the 2019 Complaint “re-alleges [t]here

was no cooperation from the Debtors … to resolve any issues with the Parkers,” and asks the

Bankruptcy Court to “reverse Judge Shannon’s validation of the Callie Morrison Lease,” to “re-

examine her claims” in light of the Debtors’ history of fraud. (See 2020 Decision ¶¶ 26(e)-(f);

2019 Complaint at 44-45).

               2.      Appellant’s New Evidence Argument is Unavailing

       Appellant does not refute that the Bankruptcy Court made the factual findings above.

Notwithstanding, Appellant’s assertion that the 2019 Complaint relies on “new evidence” is

unavailing. Appellant’s statement that the Bankruptcy Court ignored the default judgment is also

unsupported by the record. (See D.I. 8 at 9-10).

       As Appellant states, she sought to admit the default judgment as “new evidence” while

appeal of the 2017 Decision remained pending in the Third Circuit. (See id. at 11-12; B.D.I.

2910). Appellant further sought relief in the form of a “lien and asset freeze” on the basis of the

default judgment. (B.D.I. 2934). The Bankruptcy Court’s order denying that request reflects its

determination that Appellant “had a full and fair opportunity to present evidence at the trial held

on May 1 and 2, 2017,” and that “[n]o additional evidence related to the Parker Heirs Claims will

be considered by the Court.” (B.D.I. 2958 at 2). 2 Because Appellant never appealed that order,



2
  See also B.D.I. 2958 at n.4 (citing Madison Foods, Inc. v. Fleming Companies, Inc. (In re
Fleming Companies, Inc.), 2005 WL 1115912, at *1 (Bankr. D. Del. May 10, 2005)). Madison
Foods noted, “Under Rule 9023 of the Federal Rule of Bankruptcy Procedure, a court may
reconsider a ruling if the moving party can establish one of three major grounds: (1) an
intervening change in controlling law, (2) the availability of new evidence [not available
                                                12
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 13 of 21 PageID #: 719



it is final.

         The issues Appellant alleges to have occurred with the purchaser after Samson’s sale of

the mineral royalty lease in which she claims an interest are irrelevant. (See D.I. 8 at 8-12). As

Samson correctly argues, Samson bears no responsibility for the purchaser’s actions. In addition,

the Bankruptcy Court already determined that Samson was not responsible for any payment to

Appellant on account of her asserted additional mineral royalty interests and that Samson had

made all payments required under the applicable Division Order with Appellant. Samson, 569

B.R. at 621, 624.

         Appellant’s argument that the Bankruptcy Court “omitted” an aspect of the relief she

seeks is incorrect. (D.I. 8 at 8). Appellant asserts that the Bankruptcy Court ignored her claim

“to determine the validity, priority, or extent of a lien or other interest in property due to Samson

Resources negligence and failure to complete proper title work concerning the Parker Heir’s

mineral interest in the same wells,” but the Bankruptcy Court has now ruled on this issue twice.

See Samson, 569 B.R. at 616-21; 2020 Decision ¶¶ 26, 30-31. The factual findings of the

Bankruptcy Court are “plausible in light of the record viewed in its entirety” and the Court finds

no basis to disturb them. In re Memorex Telex Corp., 242 B.R. at 832-33.

                3.      The Appeal Identifies No Legal Error in the Bankruptcy Court’s
                        Application of Collateral Estoppel, Res Judicata, or the Plan
                        Injunction to the Claims Set Forth in the 2019 Complaint

         The Bankruptcy Court applied the doctrine of issue preclusion or collateral estoppel,

which “prevents parties from relitigating an issue that has already been actually litigated.” See

Peloro v. U.S., 488 F.3d 163, 174–75 (3d Cir. 2007). The Bankruptcy Court noted, “Issues are

identical for collateral estoppel purposes where “the issues presented by [the current] litigation



previously]; [or] (3) the need to correct clear error [of law] or prevent manifest injustice.”
(internal citations and quotations omitted) (emphasis added).
                                                 13
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 14 of 21 PageID #: 720



are in substance the same as those resolved in the previous litigation.” (D.I. 1-1 at 8 (quoting

National Medical Imaging, LLC v. Ashland Funding LLC, 648 F. App’x. 251, 256, 2016 WL

1743475, at *5 (3d Cir. 2016) (internal quotations omitted)). Based on a careful claim-by-claim

analysis of the 2019 Complaint, the Bankruptcy Court determined, “The claims raised in the

2019 Complaint are the same as those litigated, considered, and decided in the 2017 Decision on

the Claim Objection.” (See D.I. 1-1 at 9-11, ¶¶ 26-27). Specifically, the Bankruptcy Court

determined:

   a.      The First and Third Claims for Relief in the 2019 Complaint allege that the Debtors
           were negligent and violated Texas law by failing to provide certain information to the
           Parker Heirs. In deciding the Claim Objection, the Court recognized that “[m]any of
           the factual disputes between the parties derive from miscommunications, and the
           Debtors’ unresponsiveness to the Parker Heirs’ inquiries both prior to and during this
           case, including providing maps without differentiating various ownership of wells.”

   b.      The Second and Fifth Claims for Relief in the 2019 Complaint allege that the Debtors
           failed to pay certain royalties based on the Booth Freeman Well 1. The 2017
           Decision extensively discussed the Parker Heirs’ interests, rights and amounts owed
           in connection with Booth Freeman Unit.

   c.      The Fourth and Eighth Claims for Relief assert that the Parker Heirs were entitled to
           late fees, penalties, or other relief due to the Debtors’ withholding or late payment of
           amounts owing to the Parker Heirs. The 2017 Decision concluded that the Parker
           Heirs were bound by certain Division Orders, which calculated the Parker Heirs’
           claims, and that the Debtors have “fully and properly paid the Parker Heirs for their
           fractional royalty interest.”

   d.      The Sixth and Seventh Claims for Relief assert that the Parker Heirs are owed unpaid
           royalties due to National Locater, and that the Debtors either failed to pay those
           royalties or wrongfully paid those monies to the Texas Comptroller. The 2017
           Decision discussed the transfer of royalty interests to National Locater and
           determined that the Debtors had complied with the terms of that transfer.

   e.      The Ninth through Twelfth Claims in the 2019 Complaint assert claims related to the
           Debtors’ allegedly faulty title searches and reviews, which, the Complaint alleges,
           resulted in violations of the Texas Code, obstruction of the Parker Heirs’ efforts to
           confirm their interests in land, and failure to recognize the Parker Heirs’ interests in
           certain tracts of land. The 2017 Decision already examined and determined the title
           issues, including those revolving around the Pat Walling/Pat Waldron issue and Callie
           Morrison lease. Moreover, the Debtors point out that the language in the 2019
           Complaint specifically recognizes that it is seeking to relitigate claims, since the
           Eleventh claim asks the Court to “reverse Judge Shannon’s validation of the Callie
                                                14
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 15 of 21 PageID #: 721



           Morrison Lease” and the Twelfth Claim “re-alleges [t]here was no cooperation from
           the Debtors … to resolve any issues with the Parkers.”

   f.      The Thirteenth Claim for Relief asserts that the Debtors have a history of fraud and
           notes that other claimants successfully litigated claims against the Debtors In this
           claim, Ms. Jones asks the Court to “re-examine her claims” in light of such
           information, and she realleges many of the allegations contained in the previous
           claims. For the same reasons discussed in relation to the previous Claims for Relief,
           the Parker Heirs’ fraud allegations against the Debtors regarding their right to
           royalties and interest in properties and leases have been decided in the 2017
           Decision.

(D.I. 1-1 at 9-11) (footnotes and citations omitted).

        Following this careful analysis, the Bankruptcy Court concluded that the claims in the

2019 Complaint were the same as those asserted in the Claim Objection litigation. (See id. at

11). “Those claims were actually litigated; were determined by a final judgment; and the

determination of those issues was essential to the prior judgment in the 2017 Decision. The

claims in the 2019 Complaint are barred by collateral estoppel.” (Id.)

        Appellant identifies no legal error in the Bankruptcy Court’s application of collateral

estoppel. Even construing her pleadings liberally, Appellant’s opening brief confirms that the

2019 Complaint seeks to re-litigate the claims previously presented to the Bankruptcy Court.

The Court reviews conclusions of law de novo. That said, as Samson correctly points out, an

appellate court “is not required to manufacture an appellant’s ‘argument on appeal when it has

failed in its burden to draw [] attention to the error below.’” Hernandez v. Starbuck, 69 F.3d

1089, 1093 (10th Cir. 1995) (citation omitted). Indeed, an appellant who does not present an

argument on an issue in his or her opening brief “has abandoned and waived that issue on

appeal.” Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993); see also Travitz v. Northeast Dep’t

ILGWU Health & Welfare Fund, 13 F.3d 704, 711 (3d Cir. 1994) (“When an issue is not pursued

in the argument section of the brief, the appellant has abandoned and waived that issue on

appeal”) (citations omitted).

                                                 15
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 16 of 21 PageID #: 722



       To the extent that Appellant’s brief can be read to address the Bankruptcy Court’s

application of collateral estoppel, it contains no legal authority in support thereof. (D.I. 8 at 10-

12). Instead, Appellant simply refers to her post-judgment default judgment in Texas and the

issues that she alleges to have with the purchaser after Samson’s sale of the lease. (Id. at 8-12).

Nowhere in this discussion does Appellant present any legal authority challenging the

Bankruptcy Court’s determination that her claims are barred by collateral estoppel. The appeal

identifies no legal basis to disturb the Bankruptcy Court’s determination that claims asserted in

the 2019 Complaint may not be relitigated.

       Nor does the appeal identify any error in the Bankruptcy Court’s application of the

doctrine of res judicata. The doctrine of res judicata (a/k/a/ claim preclusion) serves “the dual

purpose of protecting litigants from the burden of relitigating an identical issue with the same

party or his privy and ... promoting judicial economy by preventing needless litigation.”

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). “Claim preclusion … gives

dispositive effect to a prior judgment if a particular issue, although not litigated, could have been

raised in the earlier proceeding” and “requires: (1) a final judgment on the merits in a prior suit

involving; (2) the same parties or their privities; and (3) a subsequent suit based on the same

cause of action.” Recovery Fund II USA LLC v. Rabobank, N.A., 2020 WL 509166, *5 (D. Del.

Jan. 31, 2020) (quoting Bd. of Trustees of Trucking Employees of N. Jersey Welfare Fund, Inc. –

Pension Fund v. Centra, 983 F.2d 495, 504 (3d Cir. 1992)). “In determining whether a later civil

suit is ‘based on the same cause of action’ … the Third Circuit instructs courts to consider ‘the

totality of the circumstances’ in each proceeding and determine ‘whether there is an essential

similarity of the underlying events.’” Recovery Fund II, 2020 WL 509166, *5 (quoting

CoreStates Bank, N.A. v. Huls Am., Inc., 176 F.3d 187, 194 (3d Cir. 1999)). The “nature of the

action,” as stated in the first paragraph of the 2019 Complaint, is that Appellant:

                                                 16
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 17 of 21 PageID #: 723



       seeks to recover money (unpaid royalties, back pay), due to theft of property (minerals),
       in the form of hydrocarbons, due to Samson Resources’ unfair and fraudulent leasing
       practices relating to the Parker Heirs mineral interest in wells Samson Resources operated
       from the year 2000 thru September 29, 2017. Plaintiff also files this complaint/
       proceeding to determine the validity, priority, or extent of a lien or other interest in
       property due to Samson Resources negligence and failure to complete proper title work
       concerning the Parker Heirs mineral interest in the same wells.

(2019 Complaint, ¶ 1). The Bankruptcy Court concluded, “The claims asserted in the 2019

Complaint are the based on the same allegations in the Parker Heir Claims relating to the

Debtors’ failure to properly pay royalties or to recognize the Parker Heirs’ interest in lands or

leases. Ms. Jones appeared at the trial on May 1 and 2, 2017 to litigate those claims. The

Court’s 2017 Decision is a final decision on those claims. Res judicata applies here and bars

relitigation of the claims in the 2019 Complaint.” (D.I. 1-1 at 13). Appellant’s only reference to

res judicata is her conclusory statement, “Res Judicata has already been addressed by appellant.”

(D.I. 8 at 14). The appeal identifies no legal basis to disturb the Bankruptcy Court’s

determination that res judicata applies to bar the claims asserted in the 2019 Complaint.

       Finally, the Bankruptcy Court considered Samson’s argument that the plan prevents

Appellant from asserting pre-Effective Date claims. (D.I. 1-1 at 13-14). The plan states:

       Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
       provided in the Plan . . . the distributions, rights, and treatment that are provided in the
       Plan shall be in complete satisfaction, discharge, and release, effective as of (a) the Initial
       Effective Date, with respect to General Unsecured Claims, or (b) otherwise, the Final
       Effective Date, of Claims … Interests, and Causes of Action of any nature whatsoever…
       that arose before the Final Effective Date.

       Except as otherwise expressly provided in the Plan or for obligations issued or required to
       be paid pursuant to the Plan or Confirmation Order, all Entities who have held, hold, or
       may hold Claims or Interests that have been released pursuant to [the Plan]… [or]
       discharged pursuant to [the Plan] … are permanently enjoined, from and after the Initial
       Effective Date, from taking any of the following actions against, as applicable, the
       Debtors …: (a) commencing or continuing in any manner any action or other proceeding
       of any kind on account of or in connection with or with respect to any such Claims or
       Interests ….

(Plan, at Art. VIII.B, VIII.H (emphasis added)). The Confirmation Order “approved and

                                                 17
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 18 of 21 PageID #: 724



authorized in their entirety” the “discharge, injunction and related provisions set forth in Article

VIII of the Plan.” (See Confirmation Order at ¶ 98). In the 2017 Decision, the Bankruptcy Court

disallowed the Parker Heir Claims seeking payment of those pre-Effective Date royalty

payments. The Bankruptcy Court found that the 2019 Complaint “seek[s] recovery of pre-

effective date royalty payments allegedly owed to Ms. Jones” and therefore is enjoined by

Samson’s Plan and Confirmation Order. (2020 Decision ¶¶ 35-36).

       Appellant identifies no legal error in the Bankruptcy Court’s application of the plan

injunction. Appellant asserts that the plan injunction does not apply because her original claims

were priority claims, and then alleges that the Debtors’ plan did not release claims arising from

fraud, gross negligence, or willful misconduct. (See D.I. 8 at 14-15). Appellant fails, however,

to make any factual connection between these assertions and the Bankruptcy Court’s application

of the plan injunction, and further fails to provide any legal authority in support. (See id.) The

discharge and injunction provisions of the Debtors’ Plan contain no such limitation. (See Plan

Art. VIII B, H). The Debtor releases reflected in the Plan and quoted by Appellant are not at

issue here – rather, the Plan discharge and injunction are at issue. (See 2020 Decision ¶ 14).

Neither the discharge nor the plan injunction except claims for fraud or negligence. (See Plan

Art. VIII B, H). Accordingly, the Bankruptcy Court properly held that “the Plan Injunction

enjoins Ms. Jones from pursuing the claims in the [2019 Complaint].” (2020 Decision ¶ 37).

               4.      The Remaining Issues to Be Presented on Appeal Are Unsupported or
                       Otherwise Unavailing

       Appellant’s statement of issues to be presented on appeal, filed one month after her

opening brief, lists numerous issues that find no support in the briefing. They are waived.

Alternatively, I will review them.

       As a first issue on appeal, Appellant asserts that, pursuant to Bankruptcy Rule 7001, she


                                                 18
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 19 of 21 PageID #: 725



“had the right to file a the [2019] complaint” and thus (presumably) dismissal was erroneous.

(D.I. 16 at 1). That Bankruptcy Rule 7001 permits the filing of a complaint, however, does not

mean that the complaint is not subject to dismissal for failing to state a claim. The 2019

Complaint was subject to the jurisdiction of the Bankruptcy Court and application of Bankruptcy

Rule 7012(b). See FED. R. BANKR. P. 7001. The Bankruptcy Court appropriately exercised its

jurisdiction to dismiss the 2019 Complaint for its failure to state a claim. M&M Stone Co. v.

Pennsylvania, 388 F. App’x 156, 162 (3d Cir. 2010) (“although issue preclusion is an affirmative

defense, it may be raised in a motion to dismiss”) (citing Connelly Found. v. Sch. Dist. of

Haverford Twp., 461 F.2d 495, 496 (3d Cir. 1972)).

       As a second issue on appeal, Appellant asserts, “Samson did not object to appellant’s

proof of claim until after they had the Plan confirmed.” (D.I. 16 at 1). The timing of a debtor’s

objection to a proof of claim, however, has no bearing on the merits of that claim. Samson was

authorized under the Plan to object to certain claims, including Appellant’s claim, and it did so.

(See Plan Art. XI; Debtors’ Amended Second Omnibus (Substantive) Claims Objection (B.D.I.

2015, 2060)). The timing issue raised by Appellant provides no basis to disturb the Bankruptcy

Court’s prior ruling that Appellant holds no claims against the Debtors.

       As a third issue on appeal, Appellant asserts, “Judge Shannon refused to consider new

evidence that reveal Samson’s continued wrong and Default Judgment submitted with

Complaint.” (D.I. 16 at 1). As Appellant’s brief makes clear, however, the “new” evidence in

the 2019 Complaint is the same “new evidence and a Default Judgment” that she previously

sought to admit in the Bankruptcy Court. The Bankruptcy Court denied Appellant’s request, and

that denial is a final order. The continuing harm doctrine does not apply here. The Bankruptcy

Court already has held that there was no fraud, theft, or violation of any Texas statutes, that

Appellant held no interest in the partial mineral royalty that her grandfather sold in 1987, and

                                                 19
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 20 of 21 PageID #: 726



that Appellant was bound by the Division Order. Appellant holds no claims under the continuing

harm theory or any of the other theories reasserted in the 2019 Complaint.

       As a fourth issue on appeal, Appellant lists conclusions contained in the 2017 Decision

which are presumably erroneous because the Bankruptcy Court “failed to acknowledge” or

“ignored” certain arguments. (D.I. 16 at 1-2). Each ruling was presented, considered, and ruled

upon in the 2017 Decision. This issue is an admission that the claims asserted in the 2019

Complaint already have been adjudicated, as it directly refers to those earlier determinations.

       As the fifth and seventh issues on appeal, Appellant asserts, the “Plan provides an

exception to release of Debtor from claims or causes of Action set forth based on any act or

omissions that constitute fraud, gross negligence or willful misconduct,” and the Bankruptcy

Court “ignored Samson’s history of fraud not only with the Parkers but with other landowners in

the past and the current allegations of fraudulent transfers from the Settlement Trust Committee

regarding the associated Chapter 11 Bankruptcy.” (D.I. 16 at 3). Appellant’s fraud allegations

against the Debtors regarding their right to royalties and interest in properties and leases were

decided in the 2017 Decision. Moreover, Samson has not argued that it was released; rather,

Samson relies on the plan’s discharge provision, which discharges “all Claims … Interests, and

Causes of Action of any nature whatsoever… that arose before the Final Effective Date.” The

release provides no basis to relitigate the claims contained in the 2019 Complaint.

       As a sixth issue on appeal, Appellant asserts that Samson erred in classifying her proof of

claim as a general unsecured claim but provides no legal support that her claim should have been

treated as a priority claim. (See D.I. 16 at 2). “The issue of the classification or priority of the

Parker Heir Claims was held in abeyance until the Court determines the validity and amount, if

any, of each of the Parker Heir Claims.” Samson, 569 B.R. at 610. The Bankruptcy Court

concluded that the Parker Heirs established no valid claims against the Debtors, so classification

                                                  20
Case 1:20-cv-00725-RGA Document 26 Filed 03/29/21 Page 21 of 21 PageID #: 727



under the plan has no bearing on this appeal. Appellant’s brief offers no legal or factual basis to

conclude that the claims asserted in the 2019 Complaint should be relitigated. 3

V.     CONCLUSION

       The appeal has prejudiced Samson in that Appellant failed to comply with the

Bankruptcy Rules and timely identify the issues to be presented on appeal. The appeal fails on

the merits. Accordingly, the 2020 Order will be affirmed.

       A separate order will be entered.




3
  Appellant requests that this Court consider a motion in the adversary proceeding below to join
Darrell Parker as a plaintiff. (See D.I. 8 at 20). Darrell Parker did not file a motion to intervene
in the adversary proceeding. Appellant filed the motion, but Appellant is not an attorney and
thus cannot represent others before the Bankruptcy Court. See Osei-Afriyie v. Medical College
of Pa., 937 F.2d 876, 883 (3d Cir. 1991); Cavanaugh ex rel. Cavanaugh v. Cardinal Local Sch.
Dist., 409 F.3d 753, 755 (6th Cir. 2005). Accordingly, Appellant’s motion is denied.
                                                 21
